Citation Nr: 0415633	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.  He was awarded the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The veteran contends that he currently has diabetes mellitus, 
Type II, that is related to service.  He attributes its onset 
to herbicidal exposure while serving in Vietnam during the 
Vietnam Era.

A November 1966 personnel record indicates that the veteran 
was authorized and paid hostile fire pay for the months of 
September and October for service on board the USS Epping 
Forest (MCS-7) in the Vietnam area of operations designated 
as a combat zone.  A Department of Navy transcript of sea 
service shows that the veteran served on the USS Epping 
Forest from January 1966 to December 1966.  

"Service in the Republic of Vietnam" entitles a veteran to 
a presumption of Agent Orange exposure.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii), 313(a).  A showing of actual duty 
or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  See VAOPGCPREC 27-
97 and VAOPGCPREC 7-93.  

According to statements by the veteran received in June 2003 
and August 2003, the USS Epping Forest visited Vung Tau, Cam 
Ranh Bay, Da Nang and the Mekong Delta.  In his August 2003 
statement, the veteran stated that at the time he was awarded 
rank as a postal clerk, he became attached to the USS Epping 
Forest.  Because the ship already had one postal clerk and 
was only authorized to have one, the veteran reportedly 
assisted the ship's postal clerk by picking up mail in 
Vietnam.  Subsequently, the veteran received a new duty 
station at Yokohama Terminal Navy Post Office.  At that time, 
he reportedly developed an unexplained illness manifested by 
large watery bumps on his legs, which he now relates to his 
current diabetes.

Personnel records currently associated with the claims folder 
do not indicate that the veteran served in Vietnam, however 
given the veteran's assertions of such service, the Board 
finds that a specific request should be made to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in an attempt to verify whether the veteran ever spent any 
time in Vietnam, even though his place of duty assignment was 
never officially within that country.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.  

2.  The U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Springfield, Virginia 22150 should 
be requested to provide any information 
as to the nature and extent of any in- 
service exposure of the veteran to 
herbicides (to include Agent Orange).   
In particular, the RO should request the 
deck log history of the USS Epping Forest 
from January 1966 to December 1966.  The 
RO should provide USASCRUR with a copy of 
the veteran's DD214 and copies of his 
personnel file.  

3.  The RO should then review the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




